DETAILED ACTION
	In Reply filed on 02 March 2021, claims 1-3 and 8 are pending. Claim 4 is canceled, claims 5-7 are withdrawn, and claim 8 is newly added. Claims 1-3 and 8 are considered in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan E. Dodge, Jr. on 26 March 2021 and 01 April 2021.

The application has been amended as follows: 
Claim 1. (Currently amended) A method of producing a blown film with a controlled thickness profile, comprising the steps of:	 
extruding molten plastic through an annular extrusion die; 

positioning one or more sources of supplemental air at one or more discrete circumferential positions about the annular extrusion die between the annular blower and the frost line and adjacent to the extruded molten plastic, the annular blower and the one or more sources of supplemental air being operated to supply cooling air to the molten plastic between the annular extrusion die and the frost line; and 
controlling, at least by physically repositioning, the one or more sources of supplemental air to form one or more areas of increased thickness along a circumferential thickness profile of the blown film, the one or more areas of increased thickness having a thickness that is greater than an average thickness of the circumferential thickness profile; 
wherein each area of increased thickness corresponds to the position of a corresponding one of the one or more sources of supplemental air.
 
Claim 2. (canceled)  

Claim 3. (Currently amended) The method of claim 1, wherein the blown film comprises a stretch hooder for packaging objects having a rectangular cross-section, and wherein each of the one or more sources of supplemental air comprise[[s]] a [[are]] positioned at locations corresponding to corners of the objects.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Zimmerman (US 20080061460 A1) in view of Randolph (US 20020130431 A1) teaches all the claimed limitations (see pages 4-9, regarding claims 1 and 2, in the Office Action mailed on 09/02/2020) but does not specifically teach the following limitations: 
“controlling, at least by physically repositioning, the one or more sources of supplemental air to form one or more areas of increased thickness along a circumferential thickness profile of the blown film, the one or more areas of increased thickness having a thickness that is greater than an average thickness of the circumferential thickness profile; 
wherein each area of increased thickness corresponds to the position of a corresponding one of the one or more sources of supplemental air.”
Modified Zimmerman teaches that second cooling ring 12’ of Zimmerman can be modified to include multiple radial channels 58 of Randolph so that the one or more sources of supplemental air (multiple radial channels 58 on second cooling ring 12’) are positioned at one or more discrete circumferential positions (pages 4-8 of the OA mailed on 09/02/2020). Of note, although the multiple radial channels 58 are formed in one ring, the channels are still positioned at one or more discrete position as each channel is separated from the other channels with a separator. Modified Zimmerman also Zimmerman teaches that the cooling rings 12, 12′ can be axially adjusted relative to one another by adjusting means 15 (¶ [0036]; FIGURE 1). 
Modified Zimmerman teaches that the one or more sources of supplemental air can reposition by moving up and down (i.e., axially) and the movement can control the thickness of the blown film (Zimmerman: ¶ [0036]). However, the repositioning does NOT result in forming one or more areas of increased thickness than an average thickness along a circumferential profile of the blown film in which each of the increased areas corresponds to the position of a corresponding one of the one or more sources of supplemental air. Furthermore, modified Zimmerman teaches that the positions of the one or more sources of supplemental air can be repositioned by individually actuating screws 60 of multiple radial channels 58 to control and modify the local air flow through each radial channel (Randolph: ¶ [0037]), and the reposition would correspond to form one or more areas of increased thickness. However, the repositioning is NOT physical repositioning of the one or more sources of supplemental air.
Havens (US patent 4,315,963 A) teaches a process and an apparatus for producing a ribbed pattern on extruded film by differential cooling of the film during its stretching process (abstract). The apparatus includes a pair of counter-rotating ring devices 42 and 44, and the upper nozzle ring 42 can move clockwise while lower nozzle ring 44 can move counter-clockwise about the film 26 (column 3, lines 2-8; FIGURE 1). Havens also teach that the degree of thickness can be adjusted by moving the nozzle ring apparatus upwardly and downwardly in the machine direction as desired (column 3, modified Zimmerman further in view of Havens would teach that the one or more sources of supplemental air can physically reposition (either clockwise or counter-clockwise) while the one or more sources are corresponding to the one or more area of increased thickness. However, the physical reposition is NOT intended to form one or more areas of increased thickness than the average thickness corresponding to the one or more sources of supplemental air as recited in claim 1, but rather intended to adjust the degree of thickness overall. 
Therefore, Zimmerman in view of Randolph and Havens does not teach, suggest, or motivate all the claimed limitations of claim 1, and thus, independent claim 1 is allowable. Claims 3 and 8 are allowable as being dependent from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herbert (DE 2,658,518 A1) teaches that the ring blower includes a plurality of nozzles that can be individually controlled. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744